UNITED STATES DISTRICT COURT
                                    DISTRICT OF COLUMBIA

                                                            )
 ENVIRONMENT INTERNATIONAL                                  )
 LTD.,                                                      )
                                                            )
                           Plaintiff,                       )
                                                            )
                           v.                               ) Civil Case No. 09-574 (RJL)
                                                            )
 CHEMONICS INTERNATIONAL,                                   )
 INC.,                                                      )
                                                            )
                            Defendant.                      )
---------------------------------------------------------
                                      MEMORANDUM ORDER

        Plaintiff Environmental International Ltd. ("plaintiff') moves for this Court to

enjoin the arbitration panel in this matter from adjudicating a counterclaim brought by

defendant Chemonics International, Inc. ("defendant"). Because the interruption of the

ongoing arbitration is by this Court would be inappropriate, plaintiffs motion is

DENIED.

        In July 1999, defendant, a U.S. government contractor, and plaintiff, the

subcontractor, entered into an agreement that requires them to settle any disputes arising

from the contract by arbitration (except for the explicit exception of disputes arising over

the government's disallowance of subcontractor's costs). (See PI.' s Mot. for Injunctive

Relief [Dkt. #26] ("PI.' s Mot.") at 3 n.3.) According to plaintiff, defendant breached a

term of the subcontract and plaintiff requested arbitration in April 2006 and again in

January 2007. (Compi. [Dkt. #1]           ~   4.8.) Indeed, plaintiff filed this suit in the United
States District Court for the Western District of Washington, seeking, in effect, to compel

defendant to arbitrate in Seattle, Washington. (See October 30, 2007, Order [Dkt. #21]

("2007 Order") at 1.) On October 30, 2007, the District Court in Washington State

granted plaintiffs motion, in part, and ordered the parties to arbitrate in accordance with

the subcontract's arbitration clause. (Id. at 1-2.) However, pursuant to this clause, the

District Court transferred the case to this Court. The parties are currently in arbitration,

although discovery efforts have been stayed. (PI.' s Mot. at 7.)

       On August 20, 2008, defendant filed a counterclaim before the arbitration panel,

alleging that plaintiff filed its motion to compel arbitration while arbitration was already

pending, and, in so doing, breached the subcontract. (PI's Ex. 2, Response and

Counterclaim of Chemonics International, Inc. [filed under seal on Sept. 29. 2009] at 24.)

Plaintiff argues that in raising this counterclaim, defendant is attempting to re-litigate an

issue the District Court in Seattle already considered and resolved in its Order compelling

arbitration. According to plaintiff, defendant's counterclaim in premised on the argument

that defendant did not "fail[], refuse[], or neglect[]" to arbitrate, and, in ordering the

parties to arbitrate in accordance with their agreement, the District Court necessarily

determined that defendant did fail, neglect, or refuse to arbitrate. (PI.' s Mot. at 8-9.) I

disagree.

       Plaintiff, in essence, wants this Court to interrupt the parties' arbitration, which

they are engaged in pursuant to their agreed-upon arbitration provision. Relying on the


                                               2
All Writs Act,l plaintiffs want this Court to "enforce" the Seattle District Court's decision

by enjoining the arbitration panel from addressing defendant's counterclaim. How so?

       As an initial matter, it is not clear that the Seattle District Court's decision

necessarily resolved defendant's counterclaim. 2 Most importantly, however, assuming

defendant's counterclaim is inconsistent with the Seattle District Court's Order, the

arbitration panel may well recognize this and deny defendant relief. It is thus

unnecessary, and inappropriate, for this Court to interfere with the ongoing work of the

arbitration panel. See Air Line Pilots Ass 'n, Int'l v. Dep't of Transp. , 880 F.2d 491,500

(D.C. Cir. 1989) (declining to use the All Writs Act to prevent an arbitrator from issuing a

decision potentially in conflict with a previous decision); Syngenta Crop Protection, Inc.

v. Drexel Chern. Co., No. 08-1627, 2009 WL 2584767, *5 (D.D.C. Aug. 24,2009). The

arbitration panel is best positioned to assess, in the first instance, the relationship, if any,

between the District Court's Order and defendant's counterclaim. Accordingly, this

Court will not insinuate itself into the arbitration process.




         IThe All Writs Act enables a Court to "issue all writs necessary and appropriate in aid of
[its] ... jurisdiction[] and agreeable to the usages and principles oflaw." 28 U.S.C. § 1651(a).

        2The Federal Arbitration Act provides that a district court can order the parties to arbitrate
in accordance with the terms of the agreement "upon being satisfied that the making of the
agreement for arbitration or the failure to comply therewith is not in issue." 9 U.S.C. § 4; see
also Nelson v. InsignialEsg, Inc., 215 F. Supp. 2d 143,146 (D.D.C. 2002). While the District
Court granted in part plaintiff s motion to compel arbitration and ordered both parties to arbitrate
in accordance with the terms of their agreement, (2007 Order at 1), the Court explicitly found
that "[a]rbitration has been requested by Plaintiff and is now pending in Washington, D.C.," (id.),
thus suggesting that defendant did not fail to arbitrate.

                                                  3
       It is, therefore, this   Z.~ofNovember, 2009,
       ORDERED that Plaintiff's Motion for Injunctive Relief [#26] is DENIED and it

is further

       ORDERED that this case be STAYED pending arbitration, and it is further

       ORDERED that the parties are to submit to this Court periodic status reports

every~ months.

       SO ORDERED.


                                               RICHA      J. LEON
                                               United States District Judge




                                           4